       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 1 of 17                     FILED
                                                                                 2020 Feb-05 AM 08:52
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CYNTHIA STANSELL,                              ]
                                               ]
      Plaintiff,                               ]
                                               ]
v.                                             ]          2:18-cv-00762-ACA
                                               ]
SHEFFIELD GROUP, INC.,                         ]
                                               ]
      Defendant.                               ]

                   MEMORANDUM OPINION AND ORDER

      Before the court is Defendant Sheffield Group, Inc.’s (“Sheffield”) motion for

summary judgment. (Doc. 28).

      Plaintiff Cynthia Stansell worked as an audit assistant at Sheffield for ten

years. In 2016, she unexpectedly had to take eight work days of medical leave. An

hour and a half after she returned to work, Sheffield terminated her employment.

Ms. Stansell alleges that the termination was motivated by her disability and by her

request for medical leave, in violation of the Americans with Disabilities Act

(“ADA”), as amended by the ADA Amendments Act of 2008 (“Count One”), and

the Family and Medical Leave Act (“FMLA”) (“Count Two”). Sheffield responds

that it fired her because, on the first day of her leave, her manager discovered what

he believed to be gross neglect of her work.
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 2 of 17



      Although there are disputes of fact about whether Ms. Stansell was actually

behind in her work, she has not presented any evidence creating a genuine dispute

of fact about whether Sheffield believed that she had neglected her work, nor has

she presented any evidence that Sheffield denied her any of the leave that she

requested.   Accordingly, the court GRANTS Sheffield’s motion for summary

judgment and WILL ENTER SUMMARY JUDGMENT in favor of Sheffield and

against Ms. Stansell on all of her claims.

      I.     BACKGROUND

      On a motion for summary judgment, the court “draw[s] all inferences and

review[s] all evidence in the light most favorable to the non-moving party.”

Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012)

(quotation marks omitted).

      Sheffield provides workers’ compensation insurance to employers, who

become “members” of the Sheffield Fund. (Doc. 29-1 at 18; Doc. 29-29 at 2 ¶ 2).

As of 2016, the Sheffield Fund had 9,000 members. (Doc. 29-1 at 18). Every year,

Sheffield conducts an audit of all of its members to determine what premium it

should charge each member in the coming year. (Id.; Doc. 29-15 at 7). The audit

requires the members to submit information and documentation about the number of

employees and their wages. (Doc. 29-1 at 18).




                                             2
           Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 3 of 17



       Sheffield is required to complete the audit by June 30. (Doc. 29-1 at 19; Doc.

29-29 at 2 ¶ 3). To accomplish that goal, in early January the audit department sends

out an “audit request letter” to each member of the Fund, asking for the information

and documentation that Sheffield needs. (Doc. 29-1 at 18, 22–23; Doc. 29-15 at 18).

Members must respond by April 15. (Doc. 29-1 at 19; Doc. 29-15 at 18). If a

member does not respond by April 15, the audit department sends a second audit

request, with a new deadline in the first week of May. (Doc. 29-15 at 18).

       In 2016, the audit department employed one audit assistant—Ms. Stansell.

(Doc. 29-1 at 19). Ms. Stansell’s job as audit assistant was to review each audit as

it came in. (Id.). If the audit contained all the information Sheffield needed,

Ms. Stansell would place the complete audit on the “audit shelf,” so that the auditors

knew to pick up the file and begin working on it. 1 (Id. at 20–21, 27).

       If an audit was incomplete, Ms. Sheffield would send the member, either by

letter or by email, what is known as a “tax doc letter,” informing them of the


       1
          In her brief, Ms. Stansell disputes the fact that completed audits were stored on the audit
shelf. (See Doc. 35 at 5 ¶ 18). Even assuming this is a material fact, Ms. Stansell herself testified
that she put complete audits on the shelf. (Doc. 29-1 at 20). Ms. Stansell later executed an affidavit
in which she attested that large audits “had to be stacked on [her] desk until the member complied
to the request letters or the audit was ready to give to Chris Monroe for review.” (Doc. 34-9 at 4
¶ 17). That statement clearly relates to incomplete audits awaiting further information or
documentation from the member, not complete audits that are ready for an auditor’s review.

        Similarly, Ms. Stansell attests that Mr. Monroe told her “not to put audits on the shelf until
all documents were received and included from the members.” (Doc. 34-9 at 4 ¶ 19). That
testimony indicates only that Mr. Monroe told Ms. Stansell not to put incomplete audits on the
audit shelf, which was reserved for complete audits. Accordingly, the fact that Ms. Sheffield was
required to place complete audits on the “audit shelf” is not disputed.


                                                  3
          Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 4 of 17



additional information or documentation that Sheffield needed. (Id. at 20–21). Tax

doc letters are not the same as audit requests; audit requests are sent in the beginning

of January with an April deadline and, if the member misses the April deadline, in

mid-April with an early May deadline. (Doc. 29-15 at 18–19). Tax doc letters

should be sent as soon as a member submits an incomplete audit. (Id. at 19).

         When Ms. Stansell was the audit assistant, the tax doc letter gave the member

two or three weeks to respond. (Doc. 29-1 at 21). If the member failed to respond,

Ms. Stansell would send a second tax doc letter. (Id.). If the member did not respond

in full to the second tax doc letter, Ms. Stansell would send a final tax doc letter.

(Id.).

         Ms. Sheffield testified that when she had an incomplete audit waiting for a

response from the member, she would place the file on a “tax document letter shelf,”

unless she had sent the tax doc letter by email. (Doc. 29-1 at 29, 32–33). If she had

sent an email, she would print a copy of the email to keep with the incomplete audit,

which she would store on her desk. (Id. at 33–34). Ms. Stansell submitted two

pictures of her desk (docs. 34-10, 34-11), which she testified she had taken at some

time in April 2016 (doc. 29-1 at 34, 36–37). The pictures show several large stacks

of documents. (Docs. 34-10, 34-11). Ms. Stansell has labeled the pictures to show

that several of the stacks are audits waiting to be reviewed for completeness, or

incomplete audits awaiting a response to a tax doc letter. (Docs. 34-10, 34-11).



                                           4
        Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 5 of 17



       Ms. Stansell was supposed to review every audit as it was received to

determine whether Sheffield needed to send a tax doc letter. (Doc. 29-1 at 38).

Ms. Sheffield testified that sometimes it could take “several days” to review all of

the audits and determine whether she needed to send tax doc letters. (Id.; see also

id. at 32).

       If the member never responded with all the required information and

documentation, Ms. Stansell would give the incomplete file to her supervisor, Chris

Monroe. (Doc. 29-1 at 16, 22). Mr. Monroe would have to decide whether to “close

out” the member’s account (in other words, decline to renew the member’s policy

with Sheffield) or estimate the premium due based on the information and

documentation available. (Id. at 22).

       From 2006 until 2014, Ms. Stansell had employee performance evaluations in

the “very good” or “exceeds expectations” ranges. (Doc. 29-2 at 40–84). Although

Ms. Stansell received high marks in the “quantity of work” section of her evaluations

from 2007 to 2014, a recurring theme was the need to continue increasing the

quantity of completed audits. (Id. at 44–45, 49, 54, 56, 59, 63, 67, 73, 76).

       In 2015, Ms. Stansell received a “meets expectations” evaluation for her work

in the audit department. (Id. at 82–84). Her evaluator, Mr. Monroe, noted that “[w]e

need to make sure to stay on top of tax doc letters to make sure info is coming in

before audit deadline”; “[a]gain, we just need to make sure we do a better job of



                                          5
        Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 6 of 17



staying on members to get info in before deadline”; and “[w]e will need to improve

the system going forward to keep track of when info is requested and when a second

request is needed.” (Id. at 83). Mr. Monroe concluded that, “[a]s we talked about a

few weeks ago, [w]e will need to have a plan in place to make sure we are requesting

tax docs more regularly. This will cut down on the estimated and close outs that are

given to me at the end of June.” (Id. at 84; see also Doc. 29-15 at 65–66).

Ms. Stansell denies having the conversation Mr. Monroe referenced in the

evaluation. (Doc. 34-9 at 3 ¶ 15).

      On May 4, 2016—around the final deadline for members to respond to the

“audit request” letters—Ms. Stansell called in sick because she had to go to the

emergency room for kidney stones.         (Doc. 34-9 at 3 ¶¶ 7–8).       On May 10,

Ms. Stansell had surgery relating to the kidney stones, and she returned to work on

May 18. (Doc. 29-1 at 29). She testified that while she was on leave, no one from

Sheffield contacted her about taking leave or discussed the FMLA with her. (Doc.

34-9 at 3 ¶¶ 10–11).

      Mr. Monroe attested that when Ms. Stansell began her medical leave, he

checked her work station and found “multiple stacks of incomplete paperwork on

and around [her] desk with no labels, some of which dated back to at least February

2016.” (Doc. 29-29 at 3 ¶ 6). As a result, he called in all four of Sheffield’s auditors




                                           6
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 7 of 17



and instructed them to stop their regular work and begin processing the audits on

and around Ms. Stansell’s desk. (Id. at 3 ¶ 7).

      Three of the auditors testified that they found audits dating back to January

and February for which it appeared Ms. Stansell had not sent tax doc letters or

emails. (Doc. 29-26 at 15; Doc. 29-27 at 13; Doc. 29-28 at 12, 16, 19). The auditors

and Mr. Monroe testified that they spent between five and seven working days

catching Ms. Stansell’s work up, during which time they did not do any of their own

work. (Doc. 29-15 at 21; Doc. 29-26 at 12, 22; Doc. 29-27 at 12–13; Doc. 29-28 at

15, 23, 28). Several of them testified that they did not believe one person could have

completed all of the work on Ms. Stansell’s desk by the June 30 deadline. (Doc. 29-

15 at 26; Doc. 29-26 at 18; Doc. 29-28 at 28–29). The audit department sent between

250 and 300 tax doc letters on Ms. Stansell’s behalf during her absence. (Doc. 29-

15 at 17; Doc. 29-26 at 12).

      Ms. Stansell testified that when she left work on May 3, she had completed

all of her work and the incomplete audits were labeled and organized in her cubicle.

(Doc. 29-1 at 31–32; Doc. 34-9 at 4 ¶ 20). She posits that the incomplete work on

her desk may have been audits that Sheffield received after she went on leave,

because Sheffield routinely received a large volume of mail right around the May

deadline to submit audits. (Doc. 35 at 24; see Doc. 34-9 at 4–5 ¶¶ 18, 24; see also




                                          7
          Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 8 of 17



Doc. 29-28 at 9–11). She testified that she could have completed all of her work by

the June 30 deadline. (Doc. 34-9 at 4 ¶ 22).

         On May 4 or 5—very shortly after Ms. Stansell went out on leave, and while

the rest of the audit department was working on the files found on her desk—

Mr. Monroe recommended to the president of Sheffield that the company terminate

Ms. Stansell’s employment. (Doc. 29-15 at 14; see Doc. 29-1 at 23). The president

agreed with that recommendation. (Doc. 29-15 at 17; Doc. 34-7 at 15, 18). Before

Ms. Stansell returned to work, Mr. Monroe wrote a note for her personnel file setting

out the rationale behind the decision to fire her as neglect of her work. (Doc. 29-3

at 3).

         Ms. Stansell returned to work on May 18. (Doc. 34-9 at 5 ¶ 23). After an

hour and a half, she had a meeting with Mr. Monroe at which he told her that

Sheffield no longer required her services and terminated her employment. (Doc. 29-

1 at 30).

         II.         DISCUSSION

         Ms. Stansell asserts that her termination violated the ADA and that it

constitutes FMLA interference and retaliation. (See Doc. 1 at 6–13; Doc. 35 at 22–

28). Because the analysis is the same for the ADA and the FMLA retaliation claims,

the court will address those claims together first, and conclude by addressing the

FMLA interference claim.



                                          8
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 9 of 17




             1. The ADA and FMLA Retaliation Claims

      In Count One, Ms. Stansell asserts that her termination was discrimination

based on her disability, in violation of the ADA. (Doc. 1 at 6–9). In Count Two,

Ms. Stansell asserts in part that her termination was retaliation for taking FMLA

leave. (Id. at 10–13).

      The ADA prohibits “discriminat[ing] against a qualified individual on the

basis of disability in regard to job application procedures, the hiring, advancement,

or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

      The FMLA permits eligible employees to take a certain amount of leave per

year “[b]ecause of a serious health condition that makes the employee unable to

perform the functions of the position of such employee.” 29 U.S.C. § 2612(a)(1)(D).

It also prohibits retaliation against an employee for engaging in a practice protected

by the FMLA. Id. § 2615(a)(1), (a)(2); see also Strickland v. Water Works & Sewer

Bd. of City of Birmingham, 239 F.3d 1199, 1206 (11th Cir. 2001). To establish an

FMLA retaliation claim, an employee must show “that [her] employer’s actions were

motivated by an impermissible retaliatory or discriminatory animus.” Strickland,

239 F.3d at 1207.




                                          9
         Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 10 of 17



         In the absence of direct evidence, courts analyze claims of discrimination in

violation of the ADA and retaliation in violation of the FMLA under the burden-

shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See Strickland, 239 F.3d at 1207 (FMLA retaliation claims); Farley v.

Nationwide Mut. Ins. Co., 197 F.3d 1322, 1333 (11th Cir. 1999) (ADA

discrimination claims). Under that test, the plaintiff must first establish a prima facie

case of discrimination or retaliation, creating a rebuttable presumption that the

employer acted unlawfully. Strickland, 239 F.3d at 1207; Farley, 197 F.3d at 1336.

In this case, the court will assume that Ms. Stansell has established the prima facie

case.2



         2
         Sheffield argues that Ms. Stansell cannot establish a prima facie case of ADA
discrimination because it has offered a legitimate, non-discriminatory reason for her termination.
(Doc. 30 at 16). The existence of a legitimate, non-discriminatory reason does not affect whether
Ms. Stansell can establish a prima facie case of discrimination; those are two separate aspects of
the McDonnell Douglas test.

        Sheffield also argues that Ms. Stansell’s ADA discrimination claim fails as a matter of law
because she cannot establish that she is disabled as defined by 42 U.S.C. § 12102(1)(A). (Doc. 30
at 29–31). Ms. Stansell disputes that argument. (See Doc. 35 at 27). Even if the court accepted
Sheffield’s argument that she is not disabled under § 12102(1), Sheffield has not addressed an
alternative definition of disabled under the statute: a plaintiff who the employer regards as
disabled. 42 U.S.C. § 12102(1)(C). The court declines to sua sponte address whether Ms. Stansell
qualifies as a disabled person under every definition of “disabled” provided by the ADA, and will
assume that she meets the requirement of establishing that she is disabled for purposes of the ADA.

        Finally, Sheffield argues that Ms. Stansell cannot establish a prima facie case of ADA
discrimination because she never requested an accommodation on account of her alleged disability.
(Doc. 30 at 27–29). Ms. Stansell concedes that she never requested an accommodation. (Doc. 35
at 8 ¶ 41). However, Eleventh Circuit caselaw permits a plaintiff to make out a prima facie case
without showing that she requested an accommodation. See Holly v. Clairson Indus., LLC, 492
F.3d 1247, 1255–56 (11th Cir. 2007) (“To establish a prima facie case of discrimination under the


                                                10
        Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 11 of 17



       Next, the burden shifts to the employer to “articulat[e] a legitimate

nondiscriminatory reason for the challenged employment decision.” Farley, 197

F.3d at 1336. If the employer can satisfy its burden, then the plaintiff must offer

evidence that the reason proffered was a pretext for discrimination or retaliation. Id..

To establish that a reason was pretextual, the plaintiff must present evidence that

“the reason was false, and that discrimination was the real reason.” St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 515 (1993); Springer v. Convergys Customer Mgmt.

Grp. Inc., 509 F.3d 1344, 1349 (11th Cir. 2007).

       Sheffield’s     articulated     legitimate,     non-discriminatory        reason     for

Ms. Stansell’s termination is that it believed that she had grossly neglected her duties

before she went on medical leave, although it discovered that neglect only after she

went on leave. (Doc. 30 at 17–24, 37). Even taken in the light most favorable to

Ms. Stansell, the evidence establishes that after she called in sick on May 4,

Mr. Monroe went by her desk and found what he believed were multiple stacks of

incomplete audits for which Ms. Stansell had not sent tax doc letters. (Doc. 29-29

at 3 ¶ 6). As a result, he ordered the entire audit department to stop their work and

focus on completing all the paperwork on Ms. Stansell’s desk, which took them at




ADA, a plaintiff must show: (1) he is disabled; (2) he is a qualified individual; and (3) he was
subjected to unlawful discrimination because of his disability.”).


                                              11
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 12 of 17



least five full working days. (Doc. 29-15 at 21; Doc. 29-26 at 12, 22; Doc. 29-27 at

12–13; Doc. 29-28 at 15, 23, 28; Doc. 29-29 at 3 ¶ 7).

       The undisputed evidence that Sheffield believed Ms. Stansell had neglected

her work is sufficient to satisfy the employer’s burden under the McDonnell Douglas

test. See Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002) (“The factual issue

to be resolved [at the legitimate, non-discriminatory reason prong of the McDonnell

Douglas test] is not the wisdom or accuracy of [the employer]’s conclusion that [the

plaintiff] was an unsatisfactory employee. [The court is] not interested in whether

the conclusion is a correct one, but whether it is an honest one.”). Accordingly, the

burden shifts back to Ms. Stansell to present evidence creating a genuine dispute of

material fact about whether that articulated reason was pretext for discrimination or

retaliation.

       Ms. Stansell contends that she has presented evidence of pretext because:

(1) she was not, in fact, behind on her work and would have been able to complete

all of the audit files by Sheffield’s deadline; (2) three other employees who

“committed performance or policy violations and did not request medical leave were

not terminated”; (3) Sheffield attempted to deny her unemployment compensation;

and (4) only one and a half hours elapsed between her return to work and her

termination. (Doc. 35 at 23–24, 28).




                                         12
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 13 of 17



      “[T]he fact that [Ms. Stansell] thinks more highly of her performance than her

employer does is beside the point. The inquiry into pretext centers on the employer’s

beliefs, not the employee’s beliefs and, to be blunt about it, not on reality as it exists

outside of the decision maker’s head.” Alvarez v. Royal Atl. Developers, Inc., 610

F.3d 1253, 1266 (11th Cir. 2010). As stated above, the undisputed evidence shows

that Mr. Monroe believed Ms. Stansell had neglected her work, and based on that

belief he recommended terminating her employment, a recommendation that the

decisionmaker adopted. (Doc. 29-15 at 14, 17; Doc. 34-7 at 15, 18). Ms. Stansell

has not created a genuine dispute of material fact about the truth of Mr. Monroe and

the decisionmaker’s belief in her neglect.

      Ms. Stansell’s argument about the three employees who were disciplined but

never requested medical leave appears to be an argument that Ms. Stansell had

comparators, which is usually a part of the prima facie case. See Lewis v. City of

Union City, Ga.,, 918 F.3d 1213, 1218 (11th Cir. 2019) (en banc) (“[W]e hold . . .

that a meaningful comparator analysis must be conducted at the prima facie stage of

McDonnell Douglas’s burden-shifting framework, and should not be moved to the

pretext stage.”) (alteration and quotation marks omitted). However, if a plaintiff can

establish proper comparators, the court can consider that evidence at the pretext

stage as well as the prima facie stage. See Hairston v. Gainesville Sun Pub. Co., 9




                                           13
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 14 of 17



F.3d 913, 921 (11th Cir. 1993) (“Evidence already introduced to establish the prima

facie case may be considered [at the pretext stage].”).

      In this case, Ms. Stansell’s purported comparator evidence does not create a

genuine dispute of fact about whether the termination was pretextual because

Ms. Stansell has not established how the three comparators she identifies in her brief

are “similarly situated [to her] in all material respects.” See Lewis, 918 F.3d at 1227–

28. Even if some other Sheffield employees were disciplined for violations of

performance standards of company policies, Sheffield’s decision not to terminate

them does not show that its decision to terminate Ms. Stansell was pretextual.

      With respect to Ms. Stansell’s argument about the denial of unemployment

compensation, even if true, opposing the payment of unemployment compensation

would not establish that Sheffield’s reason for terminating her employment was

disability discrimination or retaliation for using FMLA leave. That evidence does

not even hint at a different (prohibited) motive for her termination.

      And finally, the temporal proximity between Ms. Stansell’s return to work

and her termination cannot alone serve as evidence of pretext sufficient to withstand

a motion for summary judgment. Cf. Hurlbert v. St. Mary’s Health Care Sys., Inc.,

439 F.3d 1286, 1298–99 (11th Cir. 2006) (stating that a two week delay between the

employee’s request for leave and his termination “is evidence of pretext, though

probably insufficient to establish pretext by itself,” but holding that the plaintiff had



                                           14
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 15 of 17



presented evidence of pretext when considering the close temporal proximity in

connection with evidence of the employer’s “failure to articulate clearly and

consistently the reason for an employee’s discharge” and a “deviation from [the

employer’s] own standard procedures”).

      Because Ms. Stansell has not created a genuine dispute of material fact about

whether Sheffield’s articulated reason for her termination was pretext for either

discrimination under the ADA or retaliation under the FMLA, the court GRANTS

Sheffield’s motion for summary judgment on those claims.

             2. The FMLA Interference Claim

      As an initial matter, it is not clear that Ms. Stansell’s complaint actually

asserts a claim of FMLA interference. In her FMLA claim, Ms. Stansell describes

the same factual basis as her claim under the ADA and asserts that Sheffield fired

her because she took leave. (See generally Doc. 1 at 10–12). An FMLA interference

claim, however, requires a plaintiff to “demonstrate by a preponderance of the

evidence that [she] was entitled to the benefit denied.” Strickland, 239 F.3d at 1206–

07; see also 29 U.S.C. § 2615(a)(1). The complaint does not state that Ms. Stansell

was denied any benefit under the FMLA; only that Sheffield retaliated against her

for taking medical leave. But even assuming that Ms. Stansell’s complaint can be

read to assert a claim of FMLA interference, Ms. Stansell has not presented any

evidence that Sheffield denied her request for leave. To the contrary, the undisputed



                                         15
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 16 of 17



evidence is that Sheffield allowed Ms. Stansell to finish her medical leave before it

terminated her employment.

      In her brief in opposition to summary judgment, Ms. Stansell argues that

Sheffield’s failure to notify her that she qualified for FMLA was a “per se violation

of the FMLA” (doc. 35 at 21), apparently because the lack of notification

discouraged her from using FMLA leave on other occasions (see id. at 22). Even

assuming that lack of notification of coverage under the FMLA constitutes a valid

FMLA interference claim—which it does not—Ms. Stansell did not raise that claim

in her complaint, and “[a] plaintiff may not amend her complaint through argument

in a brief opposing summary judgment.” Gilmour v. Gates, McDonald & Co., 382

F.3d 1312, 1315 (11th Cir. 2004); see also Chavis v. Clayton Cty. Sch. Dist., 300

F.3d 1288, 1291 n.4 (11th Cir. 2002).

      Because Ms. Stansell has not presented any evidence creating a dispute of

material fact about whether Sheffield interfered with her rights under the FMLA, the

court GRANTS Sheffield’s motion for summary judgment on the claim of FMLA

interference.

      III.      CONCLUSION

      The court GRANTS Sheffield’s motion for summary judgment and WILL

ENTER SUMMARY JUDGMENT in favor of Sheffield and against Ms. Stansell




                                         16
       Case 2:18-cv-00762-ACA Document 37 Filed 02/05/20 Page 17 of 17



on all of her claims. The court will enter a separate final judgment in accordance

with this opinion.

      DONE and ORDERED this February 5, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                       17
